DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 09/27/2021.
Response to Arguments
Applicant’s arguments, filed 09/27/2021, with respect to claims 1-20 have been fully considered and are persuasive. The anticipation and the obviousness rejections are hereby withdrawn. Therefore, a NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “wherein the snapshot lineage comprises a local snapshot lineage stored on at least one of the one or more storage devices of the storage system and two or more cloud snapshot lineages stored on cloud storage of two or more different clouds external to the storage system” and “wherein a first one of the two or more cloud snapshot lineages stored on first cloud storage of a first cloud external to the storage system comprises a first subset of the two or more snapshots of the storage volume and a second one of the two or more cloud snapshot lineages stored on second cloud storage of a second cloud external to the storage system comprises a second subset of the two or more snapshots of the storage volume, the first subset of the two or more snapshots of the storage volume being different than the second subset of the two or more snapshots of the storage volume” and “wherein determining the storage capacity usage by the snapshot lineage comprises determining storage capacity usage by (1) the local snapshot lineage stored on said at least one of the one or more storage devices of the storage system and (ii) the two or more cloud snapshot lineages stored on the cloud storage of the two or more different clouds external to the storage system” in combination with the overall claimed limitations when interpreted in light of the specification.
The claimed invention is a very specific embodiment described on page 29 line 3 to page 31 line 13 of the filed specification.
As claimed in amended claim 1, a plurality of snapshots are stored on a local storage device and the plurality of snapshots are also stored on two or more external cloud storage systems. The invention uses a tree structure to track metadata and is able to calculate a capacity of the plurality of snapshots stored (1) in the local storage device and (2) on the two or more external cloud storage systems.
Claim 1 was previously anticipated by Goel et al. US 2017/0308305 (“Goel”). However, Goel is completely silent about calculating a capacity of a plurality of snapshots let alone calculating the capacity of the plurality of snapshots stored on a local storage device and two or more external cloud storage systems.
wherein a first one of the two or more cloud snapshot lineages stored on first cloud storage of a first cloud external to the storage system comprises a first subset of the two or more snapshots of the storage volume and a second one of the two or more cloud snapshot lineages stored on second cloud storage of a second cloud external to the storage system comprises a second subset of the two or more snapshots of the storage volume, the first subset of the two or more snapshots of the storage volume being different than the second subset of the two or more snapshots of the storage volume”.
Therefore, amended independent claim 1 is allowable over a combination of Goel and Maybee.
An updated search was conducted and no suitable reference was found that fits well within the claimed invention.
Hence, claim 1 is patentable.
Independent claims 15 and 18 recite similar language as claim 1 and these claims are also allowable for the aforementioned reason.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132